department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date number release date - uil contact person identification_number contact number employer_identification_number prey form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officiais of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c 2oq81 tax_exempt_and_government_entities_division date date legend contact person identification_number contact number fax number employer_identification_number uil index a organization b date of incorporation c state of incorporation d facility e original membership fee f percentage of membership for quorum at meetings g date of amendment to change membership fee h revised membership fee fee for round of golf with lesson j amount of course time to conduct clinics k amount of time to conduct all activities l fee for range balls and holes m percentage of income from merchandise sales n distance to similar commercial operations o distance to two nearest similar commercial operations p date of response q single share price r maximum number of shares that may be held by an individual or organization s total number of shares to be sold dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does the applicant qualify for tax exemption under sec_501 of the code name of organization employer_identification_number facts a was incorporated on b under the laws of c a’s stated purposes in pertinent part are to enforce all of the restrictions and conditions of the a acquire such interest as it may be necessary to acquire all land buildings equipment furniture etc for the use and benefit of the members of a and to maintain d and every part thereof in a clean and sanitary condition so far as a can legally act the activities of your organization as stated in your application_for exemption include instructing people on the benefits of golf providing instruction on how to play and providing a history of golf for the public you have stated that your organization will have members and that members may play holes of golf throughout the year your articles of incorporation state that a one-time payment of e required to become a voting member and that f of the membership constitutes a quorum at any membership meeting an amendment to your articles of incorporation filed on g reduced the membership fee from e to h is in subsequent correspondence you stated when instructing people on the benefits of golf the golf manager and members hold clinics in the evenings on the driving range the clinics are publicized and lessons are usually free unless a round of golf is included and then the cost is i this activity takes up about j of the course time you also stated when providing instruction on how to play the lessons and the use of the range are free and local high schools have use of the course for their competitions at no cost also you provide a local history of golf for the general_public through a display in d you provided a general summary of your activities and stated that you invite the public to the golf course take approximately one hour to review the history of the game and the clothing and another hour to show the participants how to play the game you have about five members who share in the responsibilities of the presentation the activities are conducted at d and the facilities located nearby on saturdays during the school year and on various days during the summer dis open monday through sunday from a m to dark the seminars are conducted approximately every other week you stated that the activities are done approximately k of the time in addition the general_public can play on the golf course and anyone who wants to know about golf may participate you state there is no selection process and the activity is open to the public l is charged for the range golf balls and participants can play holes m of your income is from sales of history books lessons and golf equipment you stated that the activities further the education of the game of golf which is declining rapidly in the united_states you provided subsequent information and stated that a public golf course is focused on the making of a profit their golf course is focused on educating the public on the history and benefits of golf you stated you believe no other golf course offers seminars or lessons about the game of name of organization employer_identification_number golf and the health benefits of golf you have stated that your course displays the local history of golf whereas you believe no other course does this you state you also offer the golf course free of charge to the high school teams and believe other courses would charge for use of their course you also stated that there are several other courses located within n of d you further stated that even though the course is open for a lengthy period of time the majority of time the course is open and used the use of the course and facilities is for the nonprofit activity in addition even though the golf course has some people pay for the personal_use of the golf course the money is used for the nonprofit activity the golf course is at least o from the two golf courses nearest to d those courses have their own constituencies and will not be impacted by the organization obtaining nonprofit status moreover you state that you are about to offer local schools an opportunity to teach golf to the students during the school year information on the a response dated p indicates that your organization operates a golf course open to the public allowing anyone to play a round of golf gs shown in the chart below which you verified as accurate in your n e l a g l a individual membership family membership student membership cart storage fee - electric cart storage fee - gas personal clubhouse locker with cart dollar_figure holes holes with cart dollar_figure range balls - small basket range bails - large basket club rentals c n n e n e l a n e l n l p l a e price subject_to change call for pricing activity room in reviewing the chart it is evident that standard green fees and cart rental fees apply in addition annual memberships are available at individual family and student levels with prices varying accordingly club rentals and an activity room available for special group events all for a fee a pro shop are on the premises you stated that although you do not have pamphlets or brochures you do publicize your activities in local newspapers you also provide cart storage personal clubhouse lockers driving range and balls a snack bar and although you are not authorized to issue shares of capital stock you allow individuals or participating organizations to become a participating member by issuing membership shares which insure the holders have voting privileges regarding course policy and other items of club management becoming a shareholder allows one to become an officer of your organization a single share sells for q and the maximum number of shares that may be held by any single name of organization employer_identification_number individual or corporation is r no more than s total shares shall be sold one does not need to be a playing member to purchase or hold a share shares are sold at a one-time price and will hold their value in perpetuity shares may be resold or passed on as a legal document to heirs of an estate and the share rights will also be passed on law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized if they are organized and operated exclusively for religious charitable and educational_purposes sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section ifan organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose focus in deciding whether corporation qualifies for tax-exempt status is on the manner of operation of its business not whether it is organized under not-for-profit corporate statutes revrul_73_127 1973_1_cb_221 states that a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to hard-core unemployed does not qualify for exemption from income_tax the organization's purpose of providing job training for the hard-core unemployed is charitable and educational within the meaning of the common_law concept of charity sec_501 of the code and sec_1_501_c_3_-1 and sec_1 c -1 d i a of the regulations however the organization's purpose of operating a retail grocery store where food is sold to residents of a poverty area at low prices is not recognized as a charitable purpose under the basic common_law concept of charity and within the meaning of sec_501 of the code and sec_1_501_c_3_-1 of the regulations name of organization employer_identification_number although the nature of the job training in this case is primarily on-the-job training and thus requires the existence of an operating business as its campus the size and manner of the food store operation and the facts relating to the actual purpose of the undertaking evidence that the operation of the store as a low cost retail grocery outlet is in itself an independent objective of the organization this is true notwithstanding that the store operation is used in part as a vehicle for the training program it is conducted on a scale larger than is reasonably necessary for the performance of the organization's training program and was not intended to nor does it in fact serve solely as a vehicle for carrying out the training program of the organization in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 76_tc_380 states that if one of the activities purposes however is substantial and nonexempt eg commercial the organization will be its activity also furthers an denied exempt status under sec_501 of the code even if exempt eg religious purpose application of law sec_501 of the code sets forth two main tests for qualification for tax exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you have satisfied the organizational_test to satisfy the operational_test you must be operated exclusively for one or more exempt purposes you will not be operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations unless you are only engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the question is not whether you operate to make a profit or whether you conduct activities which are charitable and educational the issue lies with the operation of a commercial activity which is more than insubstantial and which does not further an exempt_purpose operating in the manner described above you conduct a commercial operation which is not insubstantial in nature does not further a charitable or educational purpose and thus places itself in direct competition with other organizations with commercial interests based on the information submitted we hold that you do not qualify for tax exemption under sec_501 because you are not operated exclusively for one or more exempt purposes similar to the organization described in revrul_73_127 above you conduct a commercial operation on a scale larger than is reasonably necessary for the performance of the your name of organization employer_identification_number educational program and is not intended to nor does it in fact serve solely as a vehicle for carrying out the educational program of the organization the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 326_us_279 like the better business bureau of washington d c inc you are furthering a substantial non-exempt purpose by the operation of d if one of the activities purposes however is substantial and nonexempt eg commercial the organization will be denied exempt status under sec_501 of the code even if its activity also furthers an exempt eg religious purpose 76_tc_380 you are furthering a substantial and non-exempt purpose by the operation of d applicant position you state that you believe you meet requirements for exemption you state that the majority of the time the course is open and used is for the nonprofit activity you state even though the golf course has some people pay for the personal_use of the golf course the money is used for the nonprofit activity also stated in your position is that the golf course is far enough away from the two nearest golf courses and that the other courses have their own constituencies so as to not be impacted by the organization obtaining nonprofit status lastly you state you are about to offer the local schools an opportunity to teach golf to the students during the school year service response to applicant position we hold that you do not meet the requirements for tax exemption under sec_501 c because you are not operated exclusively for exempt purposes describes your primary activity as conducting educational seminars relating to the game of golf the information presented to the public via the internet discloses that you open your facility to the public and that this is not merely an insubstantial part of your overall activities although your application you are similar to the organization described in revrul_73_127 supra in that you provide commercially available services and facilities to the public on a fee-for-service basis accordingly we hold that you do not qualify for tax exemption under sec_501 c conclusion based on the facts presented in your application we conclude that you are not tax exempt under sec_501 of the code because you do not meet the operational_test outlined in name of organization employer_identification_number sec_1 c - c of the regulations this section of the regulations provides that an organization will be regarded as operated it engages primarily in activities which exclusively for one or more exempt purposes only if accomplish one or more exempt purposes specified in sec_501 of the code accordingly you do not qualify for exemption under sec_501 of the code because you do not meet the proscriptions outlined in sec_1_501_c_3_-1 of the regulations you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues if your types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration this may be done by the statement of facts item adding to the appeal the under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for name of organization employer_identification_number the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if lf you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
